___________

                                    No. 94-3292
                                    ___________


Richard Wright,                         *
                                        *
              Appellant,                *   Appeal from the United States
                                        *   District Court for the
     v.                                 *   Western District of Missouri.
                                        *
United States of America,               *           [UNPUBLISHED]
                                        *
              Appellee.                 *

                                    ___________

                     Submitted:     March 7, 1996

                           Filed:   June 5, 1996
                                    ___________

Before WOLLMAN, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                               ___________


PER CURIAM.


     Richard Wright was convicted of conspiring to possess cocaine with
intent to distribute, in violation of 21 U.S.C. §§ 841, 846.        In this 28
U.S.C. § 2255 motion, Wright challenges the application to him of a career-
offender enhancement under U.S.S.G. § 4B1.1, arguing that 28 U.S.C.
§ 994(h) does not include section 846 conspiracy as one of the specified
federal narcotics violations that triggers the career-offender enhancement.
We find Wright's argument is foreclosed by United States v. Mendoza-
Figueroa, 65 F.3d 691 (8th Cir. 1995) (en banc) (U.S.S.G §§ 4B1.1 and 4B1.2
authorize sentencing persons convicted of drug conspiracies as career
offenders), petition for cert. filed (U.S. Dec. 4, 1995)
(No. 95-7055).   Accordingly, we affirm the district court's1 denial of
section 2255 relief.


     A true copy.


           Attest:


                 CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




     1
     The Honorable Joseph E. Stevens, Jr., United States District
Judge for the Western District of Missouri.

                                  -2-